262 U.S. 623 (1923)
COMMONWEALTH OF PENNSYLVANIA
v.
STATE OF WEST VIRGINIA.
STATE OF OHIO
v.
STATE OF WEST VIRGINIA.
Nos. 15 and 16, Original.
Supreme Court of United States.
Decree entered June 11, 1923.
IN EQUITY.
*624 These suits having been heretofore submitted on the pleadings and the evidence, and the Court being now fully advised in the premises,
It is considered, ordered and decreed as follows:
1. That the Act passed by the Legislature of the defendant State February 10, 1919, which is set forth in the bills of complaint in these suits and known as Chapter 71 of the West Virginia Acts of 1919, is a void and inoperative enactment because it contravenes the limitations which the Constitution of the United States places upon state action in respect of commerce among the several States;
2. That the defendant State, and her several officers, agents and servants, are hereby severally enjoined from enforcing, or attempting to enforce, that Act;
3. That the aggregate costs in these suits be apportioned among and paid by the parties thereto as follows: The State of West Virginia one-half; the Commonwealth of Pennsylvania one-fourth and the State of Ohio one-fourth;
4. That Levi Cooke, Esquire, the commissioner by whom the evidence in these suits was taken and reported to this Court, shall receive and be paid the sum of six thousand dollars in full compensation for the services rendered and the expenses incurred by him in that connection, and that this sum be taxed as part of the aggregate costs in the two suits and be paid by the parties in the proportions just named;
5. That the Clerk of this Court transmit to the Chief Magistrates of the Commonwealth of Pennsylvania and the States of Ohio and West Virginia copies of this decree duly authenticated under the seal of this Court.